FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2021 has been entered.

Status of the Claims
3.	This action is in response to papers filed 7 February 2021 in which claim 26 was amended, claims 21-54 were canceled, and new claims 57-58 were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
Claims 26, 31-37, 40, 48, and 55-58 are under prosecution.

Claim Interpretation
4.	The claims are subject to the following interpretation:
A.	As noted in the previous Office Action, the preambles of the claims each recite a “kit.”  The specification, however, does not define this term, and so it is being interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.  
B.	For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" (as found in new claim 57) will be construed as equivalent to "comprising." See MPEP  2163.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 26, 32-35, 37, 40, 48, and 55-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gill et al (J. Am. Chem. Soc., vol. 120, pages 8587-8598 plus Supplementary Material, pages 1-16, published online 15 August 1988), Alyott et al (U.S. Patent No. 6,331,438 B1, issued 18 December 2001), and Relhi (U.S. Patent Application Publication No. US 2008/0260743, published 23 October 2008).
Regarding claim 26, Gill et al teach sol-gels for bioencapsulation (Title and Abstract) to be used for forming biochips, in the form of sensors (“Introduction”).  Gill et al teach SolB1, in the form of tetramethyl orthosilicate (i.e., TMOS; page 8588, column 2), as well as the use of the polymer polygylceryl methacrylate (i.e., PGMA; Table 3), which would be derived for the claimed SolB2, glyceryl methacrylate.  Gill et al further teach aminopropyltriethoxy silane (i.e., APTES; “Materials”), which is the claimed SolB3, as well as nitric acid (i.e., HNO3; footnote 30) and hydrochloric acid (i.e., HCl), each of which is the claimed SolBH, and an aqueous buffer, which is the claimed SolBS (page 8588, column 2).  Gill et al teach buffer concentrations of 50 mM (note b of Table 1; see also at least the experimental conditions for superoxide dismutase, cytochrome c, S. cerevisiae cells in the Supplementary Material), and a nitric acid concentration of 0.1M (footnote 30) which is 100 mM and in the claimed concentration range.  Gill et al also teach the sol-gels derived therefrom have the added advantage of enabling the reproducible and efficient confinement of proteins and cells inside silica (Abstract).  Thus, Gill et al teach the known techniques discussed above.  
	Gill et al do not teach kits or the monomer form of the polygylcerylmethacrylate.
	However, Alyott et al teach kits (column 3, lines 45-65) and polymeric matrices, in the form of sol-gels, where the sol-gel materials are provided as monomers that are later combined in a reaction mixture to make biochips, in the form of enzyme sensors, and that providing the monomers has the added advantage of allowing in situ polymerization by any suitable technique to make the polymeric substance (i.e., sol-gel; column 13, lines 20-45).  Thus, Alyott et al teach the known techniques discussed above.
	With respect to each reagent being in a separate container, Gill et al teach TMOS and APTES are purchased (“Materials”), and thus are in separate containers.  In addition, it is reiterated that Alyott et al teach the monomers are provided so that they are combined later (column 13, lines 20-45).  Thus, it would have been obvious to have all of the monomers provided separately in different containers for their later combination.
In addition, Relhi teaches that is advantageous to provide kits wherein each reagent is packaged individually in containers (paragraph 0118).  Thus, Relhi teaches the known techniques discussed above. 
While neither Gill et al, Alyott et al, nor Relhi teach the instructions as claimed, the courts have found that “[n]onfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious” (In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864, Fed. Cir. 2004; combining printed instructions and an old product into a kit will not render the claimed invention nonobvious even if the instructions detail a new use for the product).  Therefore, because the courts have stated that the inclusion of instructions with an old product is obvious, the instantly claimed instructions are obvious in view of the cited prior art.
With respect to the claimed concentrations, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Gill et al, Alyott et al, and Relhi to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a kit having the added advantage of enabling the reproducible and efficient confinement of proteins and cells inside silica as explicitly taught by Gill et al (Abstract).  the added advantage of allowing in situ polymerization by any suitable technique to make the sol-gel as explicitly taught by Alyott et al (column 13, lines 20-45), and to provide separate containers for each reagent in accordance with the teachings of Relhi because Relhi teaches it is advantageous to provide each reagent of the kit in an individual container (paragraph 0118).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gill et al, Alyott et al, and Relhi could have been combined with predictable results because the known techniques of Gill et al, Alyott et al, and Relhi predictably result in a kit having all of the necessary reagents for sol-gel production packaged and ready for use.
	Regarding claims 32-33, the kit of claim 26 is discussed above.  Gill et al teach adherence of the sol-gels to glass (page 8592, column 1).  Alyott et al also teach glass substrates (i.e., claim 32; column 6, lines 1-15), which are coated (i.e., claim 33; column 6, lines 55-65).
	Regarding claims 34-35 and 37, the kits of claims 32 and 26, respectively, are discussed above.
It is reiterated that the courts have found that nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious. 
Therefore, because the courts have stated that the inclusion of instructions with an old product is obvious, the instantly claimed instructions are obvious in view of the cited prior art. 
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
In addition, with respect to claim 34, it is noted that neither the distilled water nor biological material are actually part of the claimed kit.
In addition, with respect to claim 35, it is reiterated that the biological materials are actually part of the claimed kit.
	Further, with respect to claim 35, Gill et al teach encapsulation of proteins and cells (Abstract), and Alyott et al teach bacteria, which are cells, as well as proteins (column 13, lines 1-20). 
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
	Regarding claims 40 and 48, the kit of claim 26 is discussed above.  Gill et al teach the use of the polymer polygylceryl methacrylate (i.e., PGMA; Table 3), which would be derived for the claimed SolB2, glyceryl methacrylate.  Alyott et al teach the kits (column 3, lines 45-65) contain sol-gel materials are provided as monomers that are later combined in a reaction mixture to make biochips (column 13, lines 20-45).  Thus, it would have been obvious to provide the monomer glyceryl methacrylate.
Regarding claims 55-56, the kit of claim 26 is discussed above.  
With respect to the claimed ratios of reagents, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Thus, the claimed ratios merely represent routine optimization of the amounts of the reagents.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Regarding claim 57, Gill et al teach sol-gels for bioencapsulation (Title and Abstract) to be used for forming biochips, in the form of sensors (“Introduction”).  Gill et al teach SolB1, in the form of tetramethyl orthosilicate (i.e., TMOS; page 8588, column 2), as well as the use of the polymer polygylceryl methacrylate (i.e., PGMA; Table 3), which would be derived for the claimed SolB2, glyceryl methacrylate.  Gill et al further teach aminopropyltriethoxy silane (i.e., APTES; “Materials”), which is the claimed SolB3, as well as nitric acid (i.e., HNO3; footnote 30) and hydrochloric acid (i.e., HCl), each of which is the claimed SolBH, and an aqueous buffer, which is the claimed SolBS (page 8588, column 2).  Gill et al teach buffer concentrations of 50 mM (note b of Table 1; see also at least the experimental conditions for superoxide dismutase, cytochrome c, S. cerevisiae cells in the Supplementary Material), and a nitric acid concentration of 0.1M (footnote 30) which is 100 mM and in the claimed concentration range.  Gill et al also teach the sol-gels derived therefrom have the added advantage of enabling the reproducible and efficient confinement of proteins and cells inside silica (Abstract).  Thus, Gill et al teach the known techniques discussed above.  
	Gill et al do not teach kits or the monomer form of the polygylcerylmethacrylate.
	However, Alyott et al teach kits (column 3, lines 45-65) and polymeric matrices, in the form of sol-gels, where the sol-gel materials are provided as monomers that are later combined in a reaction mixture to make biochips, in the form of enzyme sensors, and that providing the monomers has the added advantage of allowing in situ polymerization by any suitable technique to make the polymeric substance (i.e., sol-gel; column 13, lines 20-45).  Thus, Alyott et al teach the known techniques discussed above.
	With respect to each reagent being in a separate container, Gill et al teach TMOS and APTES are purchased (“Materials”), and thus are in separate containers.  In addition, it is reiterated that Alyott et al teach the monomers are provided so that they are combined later (column 13, lines 20-45).  Thus, it would have been obvious to have all of the monomers provided separately in different containers for their later combination.
In addition, Relhi teaches that is advantageous to provide kits wherein each reagent is packaged individually in containers (paragraph 0118).  Thus, Relhi teaches the known techniques discussed above. 
As noted above, the limitation “consisting essentially of” is interpreted as “comprising” given that the specification contains no limiting definition of what is encompassed by the claim language “consisting essentially of.”  
While neither Gill et al, Alyott et al, nor Relhi teach the instructions as claimed, it is reiterated that the courts have found that nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.  Therefore, because the courts have stated that the inclusion of instructions with an old product is obvious, the instantly claimed instructions are obvious in view of the cited prior art.
With respect to the claimed concentrations, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Gill et al, Alyott et al, and Relhi to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a kit having the added advantage of enabling the reproducible and efficient confinement of proteins and cells inside silica as explicitly taught by Gill et al (Abstract).  the added advantage of allowing in situ polymerization by any suitable technique to make the sol-gel as explicitly taught by Alyott et al (column 13, lines 20-45), and to provide separate containers for each reagent in accordance with the teachings of Relhi because Relhi teaches it is advantageous to provide each reagent of the kit in an individual container (paragraph 0118).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gill et al, Alyott et al, and Relhi could have been combined with predictable results because the known techniques of Gill et al, Alyott et al, and Relhi predictably result in a kit having all of the necessary reagents for sol-gel production packaged and ready for use.
Regarding claim 58, Gill et al teach sol-gels for bioencapsulation (Title and Abstract) to be used for forming biochips, in the form of sensors (“Introduction”).  Gill et al teach SolB1, in the form of tetramethyl orthosilicate (i.e., TMOS; page 8588, column 2), as well as the use of the polymer polygylceryl methacrylate (i.e., PGMA; Table 3), which would be derived for the claimed SolB2, glyceryl methacrylate.  Gill et al further teach aminopropyltriethoxy silane (i.e., APTES; “Materials”), which is the claimed SolB3, as well as nitric acid (i.e., HNO3; footnote 30) and hydrochloric acid (i.e., HCl), each of which is the claimed SolBH, and an aqueous buffer, which is the claimed SolBS (page 8588, column 2).  Gill et al teach buffer concentrations of 50 mM (note b of Table 1; see also at least the experimental conditions for superoxide dismutase, cytochrome c, S. cerevisiae cells in the Supplementary Material), and a nitric acid concentration of 0.1M (footnote 30) which is 100 mM and in the claimed concentration range.  Gill et al also teach the sol-gels derived therefrom have the added advantage of enabling the reproducible and efficient confinement of proteins and cells inside silica (Abstract).  Thus, Gill et al teach the known techniques discussed above.  
	Gill et al do not teach kits or the monomer form of the polygylcerylmethacrylate.
	However, Alyott et al teach kits (column 3, lines 45-65) and polymeric matrices, in the form of sol-gels, where the sol-gel materials are provided as monomers that are later combined in a reaction mixture to make biochips, in the form of enzyme sensors, and that providing the monomers has the added advantage of allowing in situ polymerization by any suitable technique to make the polymeric substance (i.e., sol-gel; column 13, lines 20-45).  Thus, Alyott et al teach the known techniques discussed above.
	With respect to each reagent being in a separate container, Gill et al teach TMOS and APTES are purchased (“Materials”), and thus are in separate containers.  In addition, it is reiterated that Alyott et al teach the monomers are provided so that they are combined later (column 13, lines 20-45).  Thus, it would have been obvious to have all of the monomers provided separately in different containers for their later combination.
In addition, Relhi teaches that is advantageous to provide kits wherein each reagent is packaged individually in containers (paragraph 0118).  Thus, Relhi teaches the known techniques discussed above. 
While neither Gill et al, Alyott et al, nor Relhi teach the instructions as claimed, it is reiterated that the courts have found that nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.  Therefore, because the courts have stated that the inclusion of instructions with an old product is obvious, the instantly claimed instructions are obvious in view of the cited prior art.
With respect to the claimed concentrations, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
With respect to the limitation “consisting of,” it is reiterated that Gill et al teach TMOS and APTES are purchased (“Materials”), and thus are in separate containers, and it is therefore obvious that the containers have only the pure chemicals. 
It is also reiterated that Alyott et al teach the monomers are provided so that they are combined later (column 13, lines 20-45).  
It is further reiterated that Relhi teaches that is advantageous to provide kits wherein each reagent is packaged individually in containers (paragraph 0118).  
Thus, it would have been obvious to have each of the individual reagents provided separately in different containers, so that each container consists of only the required reagent, for their later combination.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Gill et al, Alyott et al, and Relhi to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a kit having the added advantage of enabling the reproducible and efficient confinement of proteins and cells inside silica as explicitly taught by Gill et al (Abstract).  the added advantage of allowing in situ polymerization by any suitable technique to make the sol-gel as explicitly taught by Alyott et al (column 13, lines 20-45), and to provide separate containers for each reagent in accordance with the teachings of Relhi because Relhi teaches it is advantageous to provide each reagent of the kit in an individual container (paragraph 0118).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gill et al, Alyott et al, and Relhi could have been combined with predictable results because the known techniques of Gill et al, Alyott et al, and Relhi predictably result in a kit having all of the necessary reagents for sol-gel production packaged and ready for use.
8.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gill et al (J. Am. Chem. Soc., vol. 120, pages 8587-8598 plus Supplementary Material, pages 1-16, published online 15 August 1988), Alyott et al (U.S. Patent No. 6,33,438 B1, issued 18 December 2001), and Relhi (U.S. Patent Application Publication No. US 2008/0260743, published 23 October 2008) as applied to claim 26 above, and further in view of Onishi et al (U.S. Patent Application Publication No. US 2002/0005884 A1, published 17 January 2002).
	Regarding claim 31, the kit of clam 26 is discussed above in Section 7.
	While Alyott et al teach the use of inkjets (column 7, lines 35-45), neither Gill et al, Alyott et al, nor Relhi teach the claimed cartridge.
	However, Onishi et al teach the use of print cartridges connected to nozzles (in the form of a nozzle array (paragraph 0123), in the form of a nozzle plate having nozzles from which droplets are dispensed (i.e., ejected; paragraph 0126).  The cartridge contains separate containers (i.e., portions) for each of the different types of liquids (Figure 4 and paragraph 0236).  Onishi et al teach cartridges have the added advantage of allowing high print quality (paragraph 0016).  Thus, Onishi et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the kit of Gill et al, Alyott et al, and Relhi with the cartridge having the connected nozzles and separate container for each reagent in a cartridge of Onishi et al to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a kit having the added advantage of allowing high print quality as explicitly taught by Onishi et al (paragraph 0016).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Onishi et al could have been applied to kit of Gill et al, Alyott et al, and  Relhi with predictable results because the known techniques of Onishi et al predictably result in a useful container for printing.

9.	Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gill et al (J. Am. Chem. Soc., vol. 120, pages 8587-8598 plus Supplementary Material, pages 1-16, published online 15 August 1988), Alyott et al (U.S. Patent No. 6,33,438 B1, issued 18 December 2001), and Relhi (U.S. Patent Application Publication No. US 2008/0260743, published 23 October 2008) as evidenced by, or alternatively further in view of, Brennan et al (U.S. Patent Application Publication No. US 2005/0053954 A1, published 10 March 2005).
	Regarding claim 36, the kit of claim 26 is discussed above in Section 7.
Gill et al teach phosphate buffer at pH 7.5 (legend to Table 1), which is in the claimed range.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that he courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents routine optimization and/or an obvious variant of the values of the prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It is further noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
	In the instant case, the phosphate buffer of Gill et al is believed to be a sodium phosphate buffer, based on the teachings of Brennan et al (paragraph 0089).
	Alternatively, Brennan et al teach biochip (i.e., microarray) kits (Abstract) that utilize sol-gels (paragraph 0006) made from TMOS (paragraph 0047) and APTES (paragraph 0055).  Brennan et al also teach sodium phosphate buffers at pH 7.4, which is in the claimed range, and that the buffer is useful for forming stock solutions of reagents (paragraph 0089).  Thus, Brennan et al teach the known techniques discussed above.
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have modified phosphate buffer in the kit of Gill et al, Alyott et al, and Relhi to comprise the sodium phosphate buffer of Brennan et al to arrive at the instantly claimed kit with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a kit having the added advantage of providing a buffer useful for preparing stock solutions as explicitly taught by Brennan et al (paragraph 0089).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Brennan et al could have been applied to kit of Gill et al, Alyott et al, and  Relhi with predictable results because the known techniques of Brennan et al predictably result in a buffer useful for forming sol-gels and biochips.

Response to Arguments
10.	Applicant's arguments filed 7 February 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
	A.	Applicant’s arguments regarding the previous new matter rejections on pages 9-10 of the Remarks have been considered.  These rejections are withdrawn in view of the amendments.
B.	Applicant argues on pages 10-12 of the Remarks that the cited art does not teach the claimed acid and buffer concentrations.
However, as noted in the rejections above, the claimed concentrations are, in fact, taught by Gill et al.
It is also  reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that he courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents routine optimization and/or an obvious variant of the values of the prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
C.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	

Conclusion
11.	No claim is allowed.
12.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634